ORDER
On 15 August 1944, Tapuni Tuia and Faoa Tuia of the village of Vailoatai, filed an application in behalf of the Tuia family to register a certain land in that village known as “Vaisaili.” Notice of application to register the land was posted on 14 October 1944 in the name of Tapuni. Tapuni and Faoa are sister and brother. In response to the notice, Satele (Teutusi) filed an objection to the registration of the land in the name of Tapuni and claimed that he was entitled to register the land for the Satele family. The case came on for trial before the High Court on the 25th day of April 1945. Tapuni had as his counsel Sio and Satele acted as his own counsel. The evidence on the side of Tapuni is to the effect that the land in question is communal land which had at one time belonged to the matai *211name Tuiasina. Tapuni’s father, who held this matai name, died in the year 1939 leaving seven children. Since his death no member of Tapuni’s family has made application to register this matai name. There is some testimony that a successor to this name has been appointed. However, the undisputed testimony shows that no application to register this land has been made by the matai of the Tuiasina family. The individual members of a family have no right to register the title to communal land in their individual names. The title can be registered only in the name of the matai of the family. It further appears from the testimony of Vaaia that a former holder of this matai name gave the land as a gift to the London Missionary Society. Under this evidence, Tapuni would have no right to register the land in his name for the reason (a) that he is not the matai of the Tuiasina family and (b) that according to the testimony his family gave the property away and they do not own it any longer.
Satele, the objector, admits on the witness stand that he does not own the land and that he has no right to register it under the matai name Satele. His contention is that the land in question is owned by Faaua and that he, Satele, has been living on the land for almost twenty years by permission of Faaua. The question as to whether Faaua is entitled to register this land as communal land under the matai name Faaua is not before the court at this time and cannot be decided in this case.
It is evident from all the testimony that neither of the parties before the court is entitled ,to register the land in his name, and the court is compelled to dismiss the application of Tapuni and also the application of Satele to register the land in either name.
The following is a description of the land known as “Vaisaili”.
*212“For Point of Reference commence at the top of an anchor bolt set on the Northeasterly comer of the Southeast concrete foundation of the old Radar Tower at Vailoatai. Run thence S. 68°15' E. a distance of 382.7 feet to a galvanized iron pipe for Point of Beginning.
From Point of Beginning thus described, run thence N. 32°35' E. a distance of 252.6 feet to a second galvanized iron pipe; run thence S. 74°48' E. a distance of 178.35 feet to an iron pin; run thence S. 21°31' W. a distance of 250.55 feet to an iron pin set on the Northeasterly edge of the Feleti School — Vailoatai Road, run thence N. 72°51' W. a distance of 226.4 feet to the galvanized pipe at the Point of Beginning. Excepting from the land thus described that portion which lies within the Right-of-way of the Road between Vailoatai and the Feleti-School.
The land described above contains 1.142 acres more or less.”
Now, therefore,
IT IS ORDERED, ADJUDGED AND DECREED that the application of Tapuni Tuia of Vailoatai village to register the land described in his application in his name, be and the same is hereby dismissed.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the application of Satele (Teutusi) matai of the Satele family to register the land in his name, be and the same is hereby dismissed.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the cost of this case be fixed at $25.00, one half of which shall be paid by Tapuni Tuia and one half by Satele.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a certified copy of this order be forthwith delivered to the Attorney General of American Samoa.